Citation Nr: 0124504	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  99-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for a compression fracture of the first lumbar 
veterbra (L-1).

2.  Entitlement to service connection for a right eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's spouse

ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and August 2000 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in San Diego, California.  

The transcript from the veteran's November 1999 personal 
hearing is associated with the claims file.  In the hearing 
officer's decision in August 2000, service connection was 
granted for ptosis of the left eye and a left eyebrow scar, 
with zero percent ratings having been assigned for each of 
these disabilities.  Although correspondence has not been 
received from the veteran expressing disagreement with these 
assigned ratings, there are comments advanced by the 
veteran's representative in an informal hearing presentation 
in August 2001 which could be construed as expressing 
disagreement with those ratings.  As such, the matter of 
whether this document is a valid notice of disagreement with 
the ratings assigned for left eye ptosis and the left eyebrow 
scar is referred to the RO.  If determined to be a valid 
notice of disagreement with the specified issues, any 
procedural development which necessarily ensues from such a 
finding should be accomplished.

The assigned ratings, for the back and left eye conditions 
have been in effect since April 1998, which is also the 
effective date for the grant of service connection for those 
conditions.


FINDINGS OF FACT

1.  The veteran has been a quadriplegic since 1995 due to 
injuries unrelated to service.

2.  The evidence of record reveals no more than mild 
limitation of motion of the lumbar spine which can be 
attributed to his inservice injury, and a compression 
fracture deformity of L-1 vertebral body. 

3.  The veteran is not shown to have a right eye disability 
attributable to his military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a compression fracture of L-1 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 1507 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293 (2001).

2.  A disability of the right eye was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 4.75 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's May 1967 entrance examination noted that the 
veteran had defective vision.  His distant right eye vision 
was recorded as 20/30.

In July 1968, the veteran reported that he was accidentally 
injured when he was sprayed in the eyes by hot pepper sauce, 
while trying to open a can of hot peppers. He reported that 
they burned profusely.  Treatment consisted of washing the 
eyes with sterile water and applying medication to the eyes 
and lids.

In November 1968, the veteran reported falling off a bunker 
and lacerating the left side of his forehead on a steel post, 
which was wrapped in barbwire.  Upon examination, it was 
reported that there was no sign of head injury and it was 
noted that he could read 1/4 type.  A contemporaneous 
consultation report indicates that the veteran's vision was 
20/40 in both eyes.

Medical service records indicate that in July 1969, the 
veteran injured his back when he was hit by a load of dirt, 
from a dirt mover, while serving in Vietnam.  Radiological 
evidence was interpreted to reveal a compression fracture of 
L-1.  The veteran was treated with bed rest and subsequently 
evacuated to a military hospital facility in Japan.  He had 
no neurological symptoms and was ambulatory on admission.

Physical examination at that time revealed the veteran to be 
essentially within normal limits except for slight limitation 
of motion of the lumbosacral spine, secondary to tenderness.  
It was reported that there was no evidence of motor or 
sensory deficit.  X-rays of the lumbosacral spine were 
interpreted to reveal a compression fracture of the first 
lumbar vertebra with anterior wedging.  The diagnosis was a 
compression fracture of L-1. 

In November 1969, the veteran reported a tingling in the 
lower left of his back, radiating down his legs.  He stated 
that this was the first trouble he had with his back since 
his July 1969 injury.  He reported constant low back pain, 
with soreness in the lower mid-back.  Upon examination, the 
physician noted that the veteran had full range of motion of 
the back, and straight leg raises were determined to be 
negative for any adverse reaction.  Spine tenderness was 
noted.

Further radiological evidence from November 1969 was 
interpreted to reveal an old compression fracture of L-1 with 
the anterior border markedly narrowed.  Alignment was said to 
remain adequate and there was no evidence of soft tissue 
change.  

Entries in the service medical record for May 1970 indicate 
that the veteran reported having persistent back pain coupled 
with tingling and numbness upon prolonged sitting.  
Radiological evidence was interpreted to reveal an old 
compression fracture of L-1.
Clinical evaluation in the September 1970 discharge 
examination revealed no recorded back or eye abnormalities.  
The veteran's vision was determined to be 20/20 in each eye.  
There were no subjective complaints regarding the right eye 
recorded at that time.

Private medical records pertinent to the veteran's eyes, from 
1972 to 1996, indicate that the veteran was being followed 
for eye related difficulties.   

The above records indicate that in May 1977 the veteran's 
visual acuity of the right eye with a corrective prescription 
was 20/30.  Without a prescription, right eye visual acuity 
was reduced to 20/40.  Subsequent private records report some 
change in visual acuity from 1977 to 1990, with visual acuity 
for the right eye in 1990 with prescription at 20/25 and 
without a prescription at 20/100.  Some difficulty with near 
vision was reported, especially with small letters, otherwise 
there was no complaint with the veteran's prescriptive 
glasses.

Rates in visual acuity varied on eye examinations in April 
1992 and 1994. The more recent 1994 examination, with the 
more recent prescription, indicated that the veteran had a 
visual acuity of 20/30 for the right eye.   Without 
prescription, right eye visual acuity was 20/60.  With an 
adjusted prescription, right eye visual acuity was 20/25. 

In October 1995, the veteran reported being a victim of gang 
violence in his neighborhood.  He sustained several gunshot 
wounds, and one to the fourth-cervical vertebra rendered him 
a quadriplegic.

Private medical records from April 1996 report a change in 
vision.  The veteran's quadriplegic state, resulting from 
gunshot wounds to the head and spinal cord was noted.  The 
veteran's right eye visual acuity was found to be 20/50.  
Without any prescription, right eye visual acuity was 
recorded as 20/100.  With an adjusted prescription, right eye 
visual acuity was recorded as 20/40.

In June 1998, the veteran was examined on behalf of VA for 
his compression fracture of L-1.  The examiner also reported 
that the veteran had sustained fractures of L-2 and L-3  "as 
per X-rays."  The veteran discussed the attack that made him 
a quadriplegic, noting that he was beaten up and shot several 
times, once in the head, once in the forehead and once in the 
right forearm.  With regard to the veteran's physical state 
prior to the attack, the examiner noted that he also reported 
that he was able to do all the activities of daily living and 
did not miss work while employed as a bus driver, ranch 
manager, or warehouse delivery driver.  Upon clinical 
examination the diagnosis was a compression fracture of the 
lumbosacral spine, with subjective factors which included 
episodic flare-ups of pain.  Given the veteran's quadriplegic 
state, range of motion testing was not feasible.

In June 1998, the veteran received an additional VA 
examination pertinent to his eye condition.  The veteran's 
best-corrected vision in the right eye was determined to be 
20/40.  Up close best-corrected right eye vision was 20/30.  
The field examination was within normal limits bilaterally.  
The diagnostic impression was mildly inflamed pterygium of 
the right eye, mild to moderate myopia of the right eye and 
decreased vision.  The examiner reported that there was no 
pathology to explain the decreased vision in the right eye.  
The inflamed pterygium of the right eye was characterized as 
developmental and not related to the veteran's military 
service.  

At the personal hearing in November 1999, the veteran stated 
that he did not feel that his VA examination was adequate, as 
his wheelchair inhibited refractive examination.  He reported 
that he was treated two months after service for eye 
difficulties and that his physician stated that he had 
significant vision loss due to his in-service injury. The 
veteran also reported that his doctor had told him that his 
inservice injury to his left eye had put additional strain on 
his right eye.  The veteran reported that records from such 
time are unavailable.  With regard to his back condition, the 
veteran and his spouse also described his back condition 
prior to the non-service-connected injury, which had rendered 
him a quadriplegic.  Prior to the 1995 injury, he stated that 
he had been receiving chiropractor treatment sessions, and 
had suffered one or two back spasms.  He noted that he was 
able to work full time, took over the counter drugs for back 
pain, and worked with a back brace.  With regard to his range 
of motion, he reported pain upon movement, and noted that he 
could not lift his daughters.  He could also not sit for long 
periods of time.  He was able; however, to use a rowing 
machine for 15 minutes daily, walk and ride a bike.  The 
hearing officer pointed out that he was interested in 
obtaining any available records reflecting treatment for the 
veterans back prior to the 1995 injury.  

In February 2000, the veteran's optometrist, D.H., O.D., 
submitted a statement in which he observed that the veteran, 
who had been a patient for 28 years, needed a modest lens 
change for better visual acuity and that there had been a 
reduction of visual acuity from 20/40 to 20/50.  The examiner 
opined that the original injury combined with the veteran's 
recent trauma resulted in a definite reduction in the visual 
acuity of both eyes.  He stated that the actual physiological 
and anatomical evidence could not be assessed completely, but 
the original in-service injury was considered to be the main 
precipitating factor in the veteran's reduced visual acuity.

In February 2000, J.D., D.C. submitted a statement on behalf 
of the veteran, indicating that veteran presented to the 
office in May 1987 for a spinal injury.  The veteran was 
treated until December 1992 for degenerative joint disease, 
vertebrogenic pain syndrome, myofascial pain syndrome and 
multiple vertebral subluxations.  J.D., D.C. reported that he 
had a clear recollection of the veteran's case and attributed 
the veteran's back disability to his military service; 
however, he did not address the matter of the veteran's 
limitation of motion of the spine.  It was also reported that 
associated treatment records were unavailable.

In May 2000, the veteran underwent an additional VA 
examination pertinent to his eye condition.  Uncorrected 
right eye visual acuity was found to be 20/40.  Best 
correctable visual acuity with the veteran's current 
prescriptive glasses was 20/25 for distance vision of both 
eyes, and J3 size type for near vision of both eyes. The 
examiner opined that the veteran had essentially equal vision 
of 20/25 in each eye with prescription.  Clinically, both 
upper eyelids had 1+ upper lid dermatochalasis. 

No ocular pathology was noted except for a 5-millimeter 
fleshy elevated pterygium of the right eye.  The examiner did 
not consider the veteran's pterygium to be related to his 
military service.  The examiner described the veteran's 
vision in both eyes as "quite good and is equal."
II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The claims file contains the veteran's service medical 
records, which appear to be intact, and post service medical 
records.  The RO met its duty to assist in having the veteran 
undergo recent VA examinations in June 1998 and May 2000 
pertinent to his claims.  The record indicates that the 
examiners reviewed the veteran's service related medical 
history, and noted his subjective complaints when making 
their assessments.  Range of motion studies were not feasible 
during the June 1998 examination pertinent to the veteran's 
compression fracture of L-1, as the veteran is a 
quadriplegic.  The veteran's quadriplegic state also posed 
some difficulties when measuring eye refraction; however, 
testing relevant to the veteran's eye condition claims was 
achieved.   

In September 2000, the RO explained the basis for its denial 
of an increased rating for the veteran's compression fracture 
of L-1.  The RO also explained the denial of service 
connection for the veteran's right eye condition.  In doing 
so, the RO noted the evidence reviewed, and regulations 
relevant to the matters at issue.  Moreover, during a 
personal hearing in November 1999, the hearing officer 
discussed with the veteran the type of evidence that would be 
particularly relevant in substantiating certain aspects of 
his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Pertinent Law and Criteria

Increased Rating Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  Id.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2001).  An evaluation of the level 
of the disability includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

As noted above, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In a case such as the present one, where the appeal of the 
rating assigned for the compression fracture of L-1 arose 
from the original assignment of ratings after a grant of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern). 

In Fenderson, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.  

The veteran's compression fracture of L-1 is presently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) 
pertaining to limitation of motion of the lumbar spine. 
Slight limitation is evaluated as 10 percent disabling; 
moderate limitation is evaluated as 20 percent disabling. 

Other potentially applicable codes include 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001), pertinent to degenerative disc 
disease, and 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) 
pertinent to lumbosacral strain and 38 C.F.R. § 4.124a (2001) 
pertinent to nerve disorders.  In the event of a vertebral 
fracture without cord involvement, disability will be rated 
in accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all other regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Service Connection for the Right Eye

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Service connection connotes many factors but basically, it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.303(a) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

The best distance vision obtainable after best correction by 
glasses generally forms the basis of a rating for vision 
impairment.  38 C.F.R. § 4.75 (2001). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 
Vet. App. 518 (1996).


IV. Analysis

Compression Fracture of L-1

The veteran's lumbar spine condition is masked by the 
nonservice related cervical vertebra injury which has left 
him a quadriplegic.  Accordingly, range of motion of the 
spine, tenderness, musculature of the back and posture are 
not readily susceptible to meaningful current evaluation.  
The evidence of record from prior to the cervical injury does 
not reasonably indicate that a disability rating in excess of 
the present 10 percent for limitation of motion of the lumbar 
spine with an added 10 percent for demonstrable deformity of 
the vertebral body is warranted. 

The evidence of record does not reasonably show more than 
slight limitation of motion of the lumbar spine that can be 
attributed to the inservice injury.  Service medical records 
indicate that the veteran had either full range of motion, 
with pain or some slight limitation of motion during service.  
Although he was reportedly treated for back disabilities 
following service, commensurately developed treatment records 
are reportedly unavailable for the period prior to his 1995 
injuries.   The Board has extended consideration to the 
veteran's factual recollection of this period of time.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit, 5 Vet. App. at 
93.

The veteran recalled that he had difficulty getting out of 
bed, and that his back constantly bothered him.  He reported 
being unable to sit for long periods of time, difficulty 
leaning over the sink, and lifting up his then minor 
children.  However, he stated that he was able to perform the 
activities of daily living, and his work related duties.  His 
work related duties required picking up mail, delivering it 
to offices, being on his feet all day, and walking.  He 
indicated he did not lose time from work as result of his 
condition.  He reported being able to exercise with a rowing 
machine, biking, and walking during this time as exercise for 
his back.  The Board has carefully reviewed the veteran and 
his spouses testimony and other evidence in the record and 
notes that the veteran's reported activities are consistent 
with a finding of no more than slight limitation of motion of 
the lumbar spine, with an additional 10 percent disability 
rating being added for the demonstrable deformity of the 
vertebral body for the compression fracture of L-1.  
Accordingly, the veteran's service-connected back disability 
does not warrant a rating in excess of the present 20 
percent.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of this matter to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Service Connection Right Eye

The veteran contends that both the 1968 hot pepper spray 
incident and the subsequent bunker incident have adversely 
affected his right eye's visual acuity.  However, the veteran 
is one not medically trained, and therefore is not competent 
to provide the etiology of his right eye condition or a 
current diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494. 

The preponderance of the evidence of record is against a 
finding that the veteran presently has a right eye disability 
associated with his military service.  The veteran has been 
diagnosed with right eye pterygium, and myopia.  Some visual 
acuity changes have also been chronicled in the record.  
Although the veteran's private optometrist opined that the 
veteran's loss of visual acuity over the last three years was 
due to the impact of the original in-service injury and the 
subsequent 1985 injury, it is not clear that the optometrist 
was fully apprised of the veteran's service related medical 
history when he rendered his opinion.  Nor did the examiner 
otherwise indicate what reasoning was relied upon in reaching 
his conclusion.  Both the June 1998 VA examiner and the May 
2000 VA examiners' opinions were essentially contrary to the 
private physician's opinion.  In reaching their conclusions, 
the VA examiners had access to records documenting the 
veteran's medical history, to include his medical service 
history.  The June 1998 examiner reported that there was no 
pathology to explain the decreased vision in the veteran's 
eye.  The May 2000 examiner did not feel that the veteran's 
pterygium was attributable to his period of service.  He 
described the veteran's vision as quite good and determined 
that the veteran's right eye visual acuity, with prescription 
was 20/25.  Accordingly, the Board finds that the VA 
examinations are more persuasive in this matter.  The 
evidence does not reasonably show that the veteran presently 
has a right eye disability which can be attributed to 
service. 


ORDER

An initial evaluation in excess of 20 percent for a 
compression fracture of the spine, L-1, is denied.

Service connection for a right eye disability is denied. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


	


 


